 REGISTER
-GUARD
 357 NLRB No. 27 
187
The Guard Publishing Co. d/b/a The Register-Guard 
and
 Eugene Newspaper Guild, CWA Local 
37194.  
Cases 36ŒCAŒ8743Œ1, 36ŒCAŒ008789Œ1, 
36ŒCAŒ008842Œ1, and 36ŒCAŒ008849Œ1 
July 26, 2011 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 This case is on remand from the United States Court of 
Appeals for the District of Co
lumbia Circuit.  The sole 
question is whether the Respondent violated Section 
8(a)(3) and (1) of the National Labor Relations Act by 
disciplining union president and employee Suzi Prozan-
ski for sending two union-related emails to unit employ-
ees using the Respondent™s email system in August 2000.  

We now answer that question affirmatively. 
On December 16, 2007, the National Labor Relations 
Board issued a Decision and 
Order in this proceeding.
1  The Board found that the Respondent did not violate 
Section 8(a)(1) of the Act by maintaining a policy pro-
hibiting employees, in relevant part, from using the Re-

spondent™s email system for any ﬁnon-job-related solici-
tations.ﬂ  The Board found, however, that the Respond-
ent violated Section 8(a)(3) and (1) by discriminatorily 

enforcing its policy to discipline Prozanski for sending 
one union-related email in May 2000.  By contrast, the 
Board found that the Respondent™s discipline of Prozan-

ski for two union-related emails sent in August 2000 did 
not violate Section 8(a)(3) and (1).
2  Subsequently, the 
Respondent petitioned the United States Court of Ap-

peals for the District of Colu
mbia Circuit for review of 
the Board™s Order, the Union intervened and petitioned 
for review, and the Board cross-applied for enforcement 
of its Order.
3 On July 7, 2009, the court denied the Respondent™s pe-
tition and granted the Board™s cross-application for en-
forcement.  The court also granted the Union™s petition 
for review of the Board™s finding that the Respondent did 
                                                 1 Register Guard
, 351 NLRB 1110 (2007) (
RG I
). 
2 Additionally, the Board found that the Respondent violated Sec. 
8(a)(1) by maintaining an overly broad rule barring employees from 
wearing or displaying union insignia, 
and that it did not violate Sec. 
8(a)(5) by proposing, during contr
act negotiations, a provision that 
would have prohibited use of email 
for ﬁunion businessﬂ because there 
was insufficient evidence that it 
had insisted on the proposal. 
3 The Respondent petitioned for revi
ew of the Board™s findings that 
its union insignia rule and discrimi
natory enforcement of its email 
policy violated Sec. 8(a)(1), and th
at its discipline of Prozanski for 
sending the May email violated Sec. 8(a)(3).  The Union petitioned for 

review solely of the Board™s finding
 that Prozanski was lawfully disci-
plined for sending the August emails.  The Union did not challenge the 
Board™s finding that the Respondent™s
 email policy itself was lawful. 
not unlawfully discipline Prozanski for sending the two 
August emails, concluding that the Board™s finding was 
not supported by substantial evidence.  Accordingly, the 
court set aside the Board™s finding and remanded that 

matter to the Board ﬁfor furt
her proceedings consistent 
with [the court™s] opinion.ﬂ
4 On December 15, 2009, the 
Board notified the parties 
that it had decided to accept the court™s remand, and in-
vited all parties to submit statements of position concern-
ing the issue raised by the remand.  The General Coun-

sel, the Respondent, and the Union each filed a statement 
of position. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
5 Having accepted the remand, we accept the court™s 
opinion as the law of the case.  Based on that remand, the 
court™s opinion, and the par
ties™ statements of position, 
we find that the Respondent 
violated Section 8(a)(3) and 
(1) by disciplining Prozanski for sending the August 
emails, and we will issue an appropriate supplemental 
Order.
 Background 
The Respondent publishes the Register-Guard, a daily 
newspaper in the Eugene, Oregon area.  Approximately 

150 of its employees are represented by the Eugene 
Newspaper Guild, CWA Local 37194 (the Guild or the 
Union).  Since 1996, the Respondent has maintained a 

ﬁCommunications Systems Policyﬂ (CSP) to govern use 
of email, among other forms of communication.  The 
relevant CSP provision states that 
 Company communication systems and the 
equipment used to operate the communication sys-
tems are owned and provided by the Company to as-
sist in conducting the business of The Register-

Guard.  Communication systems are not to be used 
to solicit or proselytize for commercial ventures, re-
ligious or political causes, outside organizations, or 

other non-job-related solicitations. 
 The Respondent knew that in addition to using work email 

for work-related matters, its employees also used it to send 
and receive personal messages.  The Respondent did not 
reprimand employees for sending those messages, which 

included party invitations, baby announcements, offers of 
sports tickets, and requests for services such as dog-
walking.  
Register Guard
, 351 NLRB 1110, 1111 (2007) 
(RG I). 
                                                 4 Guard Publishing Co. v. NLRB
, 571 F.3d 53, 62 (D.C. Cir. 2009). 
5 Member Becker is recused and di
d not participate in the considera-
tion of this case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 188 
On May 4, 2000,
6 union president and unit employee 
Suzi Prozanski sent an email, entitled ﬁsetting it 
straight,ﬂ to approximately 50 unit employees at their 
work email addresses.  Her message corrected a mis-

statement circulated by a
nother employee regarding a 
Union rally that had taken place a few days earlier.  The 
Respondent issued Prozanski a written warning for vio-

lating the CSP by using the Company™s email system 
ﬁfor the purpose of conducting Guild business.ﬂ  Id. at 
1111 fn. 5. 
In August, the Respondent disciplined Prozanski for 
sending two more emails to coworkers at their work 
email addresses.  Her August 14 message, entitled ﬁGo 
Green,ﬂ asked employees to wear green to support the 
Union™s contract negotiations.  Her August 18 message, 

entitled ﬁLet™s parade,ﬂ asked employees to help with the 
Union™s participation in an upcoming town parade.  
Guard Publishing Co. v. NLRB
, 571 F.3d 53, 56 (D.C. 
Cir. 2009).  Prozanski se
nt these messages from a com-
puter in the Union™s offsite office, thinking that the warn-
ing letter in May was for using the Respondent™s equip-

ment to send the message, and that there would be no 
problem if she used the Union™s computer.  
RG I
, supra, 
351 NLRB at 1112.  The Respondent, however, issued 

Prozanski a disciplinary warning dated August 22, stat-
ing that she had violated the CSP by using the Respond-
ent™s communications system for Guild activities, and 

quoting the CSP™s prohibition on ﬁnon-job-related solici-
tations.ﬂ  Id. 
The Board™s Decision in 
RG I
 The Board found that the Respondent did not violate 
Section 8(a)(1) by maintaining the CSP.  Id. at 1116.  
Next, before analyzing the Respondent™s application of 
the CSP to Prozanski™s emails
, the Board modified exist-
ing precedent concerning discriminatory enforcement of 

employer rules and policies.  The Board adopted the 
Seventh Circuit™s view that ﬁunlawful discrimination 
consists of disparate treatme
nt of activities or communi-
cations of a similar character
 because of their union or 
other Section 7-protected status.ﬂ  Id. at 1119 (citing 
Fleming Cos. v. NLRB
, 349 F.3d 968 (7th Cir. 2003); 
Guardian Industries Corp. v. NLRB
, 49 F.3d 317 (7th 
Cir. 1995)).  Under the modi
fied standard, ﬁdiscrimina-
tion must be along Section 7 linesﬂ to be unlawful, mean-

ing, for example, an employer would violate Section 
8(a)(1) by permitting employees to send antiunion emails 
while prohibiting prounion emails.  Id. at 1118.  But it 

would not be unlawful discrimination for an employer to 
permit, for example, emailed solicitations for charitable 
organizations but not emailed solicitations for other 
                                                 6 All dates are in 2000, unless stated otherwise. 
kinds of organizations:  ﬁthe fact that union solicitation 

would fall on the prohibited side of the line does not es-
tablish that the rule discriminates along Section 7 lines.ﬂ  
Id.
7 Applying that modified definition, the Board found 
that the Respondent violated Section 8(a)(3) and (1) by 
discriminatorily enforcing its policy with regard to Pro-

zanski™s May email because the CSP prohibited only 
ﬁ‚nonjob-related solicitations,™ not all non-job-related 
communications.ﬂ  Id. at 1119
Œ1120.  Because the May 
email was not a solicitation, it was not prohibited by the 
CSP, and differed from permitted emails only by its ref-
erence to the Union.  Thus, 
the Respondent ﬁdiscriminat-
ed along Section 7 linesﬂ by disciplining Prozanski for 
that email.  Id. 
By contrast, the Board found no discriminatory en-
forcement with regard to Prozanski™s August emails.  
Although the Respondent had permitted email solicita-
tions of a personal nature, the August emails solicited 

support for an organization, the Union, and there was no 
evidence that the Respondent had permitted employees 
to use email to solicit support for any group or organiza-

tion.
8  The Board concluded, therefore, that there was no 
unequal treatment along Section 7 lines of communica-
tions of a similar character
, and that the Respondent™s 
August discipline of Prozanski did not violate Section 
8(a)(3) and (1).  Id. 
The D.C. Circuit™s Opinion 
As to Prozanski™s May email,
 the court agreed with the 
Board that the Respondent could not have neutrally ap-
plied its CSP because the CSP 
did not cover that email.  
The May email was not a solicitation, but simply a clari-
fication of the facts surrounding the Union™s rally earlier 
that week.  
Guard Publishing
, supra, 571 F.3d at 58
Œ59.  
Noting that the May 5 disciplinary notice ﬁadmonished 
[Prozanski] for ‚us[ing] the company™s e-mail system 
expressly for the purpose of conducting Guild business,™ﬂ 

the court found that the Board had reasonably concluded 
                                                 7 By contrast, under pre-
Register Guard
 precedent, discriminatory 
enforcement of rules governing use 
of an employer™s equipment or 
other resources consists of allowing 
employees to use that equipment or 
those resources for nonwork-related 
purposes while prohibiting Sec. 7-
related purposes.  See, e.g., 
Vons Grocery Co.
, 320 NLRB 53, 55 
(1995); 
E.I. duPont de Nemours & Co.
, 311 NLRB 893, 919 (1993).  
No party asks us to revisit this issue here. 
Chairman Liebman relevantly dissented in 
Register Guard
.  She ad-
heres to her dissent.  She agrees w
ith the court, however, that even 
applying the discrimination st
andard as modified in 
Register Guard
, the 
Respondent™s enforcement of the CSP was unlawful with respect to all 
three of Prozanski™s emails.  See 
RG I
, supra, 351 NLRB at 1131. 
8 One exception was the Respond
ent™s annual United Way cam-
paign, which fell within the ﬁiso
lated beneficent actsﬂ exception under 
Hammary Mfg. Corp.,
 265 NLRB 57 (1982). 
 REGISTER
-GUARD
 189
that the Respondent had discriminated against Prozanski 
along Section 7 lines and th
erefore violated Section 
8(a)(3) and (1).  Id. at 59. 
The court disagreed, however, with the Board™s find-
ing that the Respondent had lawfully enforced its CSP 
with regard to the two August emails.  The court found 
that the Respondent had inconsistently enforced the CSP 

by disciplining Prozanski for her August email solicita-
tions on behalf of the Union, while permitting other em-
ployees to email non-union-related solicitations of a per-

sonal nature.  The court also
 noted that the Respondent™s 
August 22 warning to Prozanski explained that it was 
disciplining her for using the email system ﬁfor dissemi-
nation of union information,ﬂ and told her to ﬁrefrain 
from using the Company™s systems for union/personal 

business.ﬂ  Id. at 60. 
The court rejected the Board™s rationale that there was 
no discrimination because the August emails were solici-

tations on behalf of an organization rather than an indi-
vidual, and that there was ﬁ‚
no evidence that the [Regis-
ter-Guard] permitted employees to use e-mail to solicit 

other employees 
to support any group or organization
.™ﬂ  Id. (quoting 
RG I
, supra, 351 NLRB at 1119 (the court™s 
emphasis)).  The court observed that neither the compa-

ny™s written policy nor its explanation in its August 
warning to Prozanski drew a distinction between indi-
vidual and organizational solicitations, finding that the 

Respondent™s rationale was ﬁa post hoc inventionﬂ raised 
only after the General Counsel filed the complaint.  Id.  
The court thus concluded that ﬁsubstantial evidence does 

not support the Board™s determination that Prozanski was 
disciplined for a reason other 
than that she sent a union-
related e-mail.ﬂ  Id. 
Accordingly, the court set aside the Board™s determi-
nation regarding the August emails and remanded that 

matter to the Board for further proceedings consistent 
with the court™s opinion. 
Discussion 
The court™s opinion, which we have accepted as the 
law of the case, held that there is not substantial evidence 
to support a finding that the Respondent lawfully en-

forced its CSP to discipline Prozanski for her August 
emails.
9  We accordingly concl
ude that the Respondent 
discriminatorily enforced its CSP and violated Section 

8(a)(3) and (1) of the Act by disciplining Prozanski for 
those emails. 
                                                 9 We reject the Respondent™s contention, in its statement of position, 
that the issue before the Board is
 whether the court erred in setting 
aside the Board™s finding that Prozan
ski was lawfully disciplined for 
her August emails.  The correctness of 
the court™s decision is not before 
us. 
REMEDY
 Having found that the Respondent unlawfully disci-
plined union president Suzi Prozanski for using its elec-
tronic communications systems to send union-related 

emails on August 14 and 18, 2000, we shall require the 
Respondent to rescind the disciplinary actions taken 
against Prozanski for sending t
hose emails and to post an 
appropriate notice. 
ORDER10 The National Labor Relations Board orders that the 
Respondent, The Guard Publishing Company d/b/a The 
Register-Guard, Eugene, Oregon, its officers, agents, 
successors, and assigns, shall take the following affirma-
tive action necessary to effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind 
the unlawful warning issued to Suzi Prozanski on August 
22, 2000, remove from its files any reference to the un-
lawful warning, and within 3 days thereafter notify Pro-

zanski in writing that this has been done and that the 
warning will not be used against her in any way. 
(b) Within 14 days after service by the Region, post at 
its facility in Eugene, Oregon, copies of the attached no-
tice marked ﬁAppendix.ﬂ
11  Copies of the notice, on 
forms provided by the Regional Director for Region 19, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 co
nsecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 

as by email, posting on an in
tranet or an internet site, 
and/or other electronic means,
 if the Respondent custom-
arily communicates with its 
employees by such means.
12  Reasonable steps shall be taken by the Respondent to 
ensure that the notices are 
not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
                                                 10 Inasmuch as the court has alread
y enforced the provisions of our 
original Order reported at 
RG I
, 351 NLRB at 1121
Šincluding, inter 
alia, a provision requiring the Respondent to cease and desist from 
discriminatorily prohibiting employ
ees from using its electronic com-
munications systems to send union-related messages
Šwe shall not 
repeat them here.  See, e.g., 
Fluor Daniel, Inc.
, 350 NLRB 702, 702 fn. 
5 (2007); 
Bryan Adair Construction Co.
, 341 NLRB 247, 247 fn. 4 
(2004). 
11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
12 In 
J. Picini Flooring
, 356 NLRB 6 (2010), the Board recently de-
cided that its remedial notices are 
to be distributed electronically in 
appropriate circumstances.  For the reasons stated in his dissenting 
opinion in 
J. Picini Flooring
, Member Hayes would not require elec-
tronic distribution of notices. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 190 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-

ployees and former employees employed by the Re-
spondent at any time since August 22, 2000. 
(c) Within 21 days after service by the Region, file 
with the Regional Director for Region 19 a sworn certifi-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL, within 14 days from the date of the Board™s 
Order, rescind the unlawful warning issued to Suzi Pro-
zanski on August 22, 2000, and remove from our files 
any reference to the unlawful warning, and 
WE WILL
, within 3 days thereafter, no
tify Prozanski in writing that 
this has been done and that the warning will not be used 

against her in any way.
  THE GUARD 
PUBLISHING COMPANY D
/B/A THE 
REGISTER-GUARD
  